—In a negligence action to recover damages for personal injuries, etc., defendant Margaret’s Beauty Bar, Inc., appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County, dated August 1, 1978, as, upon reargument, adhered to the original determination denying its motion for a further examination before trial of the plaintiff wife. Order reversed insofar as appealed from, without costs or disbursements, and order dated June 5, 1978 is vacated and appellant’s motion for a further examination before trial of the plaintiff wife is granted on condition that appellant’s counsel personally pay her the sum of $50 as compensation for her appearance at the time of the prior examination. The scope of the examination before trial will be limited to the circumstances surrounding the happening of the accident herein, the plaintiff wife’s injuries and the medical expense incurred with respect thereto. The examination shall proceed at a time and place to be fixed in a written notice of not less than 20 days, to be given by the appellant, or at such time and place as the parties may agree. In the event the appellant’s attorney does not pay the sum of $50 to the plaintiff wife, order affirmed insofar as appealed from, with $50 costs and disbursements. We find that upon the record presented the interest of justice will be served by permitting the further examination sought. Damiani, J. P., O’Connor, Lazer and Rabin, JJ., concur.